Name: 82/437/EEC: Council Decision of 24 June 1982 amending Decision 76/402/EEC on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-07-03

 Avis juridique important|31982D043782/437/EEC: Council Decision of 24 June 1982 amending Decision 76/402/EEC on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy Official Journal L 193 , 03/07/1982 P. 0038 - 0038*****COUNCIL DECISION of 24 June 1982 amending Decision 76/402/EEC on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy (82/437/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular the second subparagraph of Article 8 (2) thereof, Having regard to the proposal from the Commission, Whereas the Italian Government has requested an extension of the validity of Decision 76/402/EEC (3), as last amended by Decision 81/241/EEC (4), which is applicable until 31 December 1981; Whereas the rate of interest currently applicable in Italy to long-term agricultural loans is 19;6 %, which is 6;2 % greater than the rate on which Decision 76/402/EEC was based; Whereas an interest rate of 19;6 % and interest rate subsidies of 9 %, 11 % and 12 % respectively will mean that the recipient is called upon to bear a rate of interest in excess of the minimum laid down by Directive 72/159/EEC, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1982, Article 4 of Decision 76/402/EEC shall be replaced by the following: 'Article 4 This Decision shall apply until 31 December 1983.' Article 2 This Decision is addressed to the Italian Republic. Done at Luxembourg, 24 June 1982. For the Council The President F. AERTS (1) OJ No L 96, 23. 4. 1972, p. 1. (2) See page 37 of this Official Journal. (3) OJ No L 108, 26. 4. 1976, p. 39. (4) OJ No L 113, 25. 4. 1981, p. 46.